PHASED RETIREMENT AGREEMENT








To:
Robert W. Dineen





Re:        Phased Retirement Agreement


This Phased Retirement Agreement (the “Phased Retirement Agreement” or
“Agreement”) sets forth the payments and benefits that you will be eligible to
receive in exchange for your agreement to abide by certain terms and conditions
during and following your phased retirement from the Company (as defined
below).  Your execution of this Agreement and the attached Agreement, Waiver &
General Release (the “Waiver”) are a condition of the Company’s offer to you of
this phased retirement arrangement and the position of Vice Chairman, Lincoln
Financial Network.  If you choose not to execute this Phased Retirement
Agreement or the attached Waiver, your employment with the Company shall be
terminated effective November 1, 2012.  For purposes of this Agreement, the
“Company” or “LNC” are defined as Lincoln National Corporation, its affiliates
and subsidiaries, and each of their directors, officers, representatives,
agents, attorneys, employees, successors, and assigns and any other person
acting through, by, under or in concert with any of them.


Terms of the Agreement


1. As we have discussed and mutually agreed, consistent with your desire to
transition from your current employment with the Company, you are electing to
voluntarily retire from the Company effective May 1, 2013 (the “Retirement
Date”). The Company will not involuntarily terminate your employment without
Cause (as that term is defined below in Paragraph 9) before the Retirement Date.


2. Commencing on November 1, 2012 and continuing until your Retirement Date (the
“Employment Term”) you will assume the role of Vice Chairman of Lincoln
Financial Network and continue to be a member of the Company’s Senior Management
Committee (“SMC”) reporting to the President and Chief Executive Officer of the
Company.  You will undertake all duties and responsibilities as may be assigned
to you, including assisting the Company with your transition from employment,
assist in the transition of your former duties to any successor(s), and
maintaining the Company’s business, relationships, and goodwill, and such other
duties as you may be assigned to you from time-to-time.  You agree to execute
immediately the Officer Resignation form attached as Exhibit C to this Phased
Retirement Agreement and, at or around your Retirement Date, the Officer
Resignation form attached as Exhibit 1 to the Waiver.


3. Provided you sign and abide by this Phased Retirement Agreement and the
Waiver, you will be entitled to receive the benefits and payments set forth in
paragraph 2(b) of the Waiver. In addition, if you sign and return to the Company
between April 20, 2013 and May 1, 2013 the Waiver Reaffirmation attached as
Exhibit D to this Phased Retirement Agreement, you will be entitled to perform
consulting services for the Company, pursuant to and in exchange for the
payments provided for under the Consulting Agreement attached as Exhibit A to
this Phased Retirement Agreement, for a term beginning May 1, 2013 and ending on
April 30, 2014 (the “Consulting Term”).  You understand and agree that in the
event you do not sign the Waiver Reaffirmation, the Consulting Agreement will
not be available to you and will be voided by the Company.  You further
understand and agree, except as specifically set forth in this Phased Retirement
Agreement, the Waiver, and the Consulting Agreement, you are not entitled to any
other compensation or benefits as a result of any services you may perform for
the Company.


4. During the Employment Term, either you or the Company shall have the right to
relieve you from active duty at any time.  If either you or the Company
exercises the right to relieve you from active duty during the Employment Term,
you shall remain an employee of the Company until the end of the Employment Term
but you will not be required to and shall not report to the workplace, you will
continue to receive your base salary, continue to be eligible for any bonus to
which you are or may become entitled, continue to receive employee benefits in
which you are enrolled during the Employment Term
 
 
 
 

--------------------------------------------------------------------------------

 
 
and continue to be treated as an active employee of the Company, with all
attendant duties of loyalty, confidentiality, non-competition, and
non-solicitation.  Any decision by you or the Company to place you in inactive
status will not be deemed “Cause” or voluntary resignation as defined in this
Agreement.  You may voluntarily resign your employment or be involuntarily
terminated for Cause at any time.  If you voluntarily resign or are terminated
for Cause, your Retirement Date will be accelerated to the date of such
voluntary resignation or termination for Cause, your employment will terminate,
and any further compensation or benefits will cease.


5. Your right to payments and benefits under this Phased Retirement Agreement
and the Consulting Agreement (attached as Exhibit A) and the Waiver (attached as
Exhibit B) is conditional upon: (a) your continuing compliance with the
covenants contained in this Phased Retirement Agreement and in the Waiver; (b)
your continuing compliance with all Company policies; (c) your continuing
compliance with the Consulting Agreement; and (d) your execution of and
continuing compliance with the Waiver.


6. After your Retirement Date, the Company shall have no further obligation to
employ you or provide you with any of the compensation and benefits referenced
in Paragraph 3, except: (a) insofar as you may be entitled to any previously
earned salary and bonus or any payments called for under this Phased Retirement
Agreement, (b) any COBRA continuation coverage which you may elect and be
eligible for provided you make timely elections and premium payments, (c) any
payments required under the terms of the Consulting Agreement attached as
Exhibit A to this Agreement, and (d) any equity awards (such as Restricted Stock
Awards, Restricted Stock Unit Awards, Stock Option Awards, Stock Appreciation
Rights, LTIPs or other incentive awards or bonuses, etc.), which shall vest and
be distributed or exercisable in accordance with the terms of applicable plan
documents, as they may be amended from time to time, together with any award
agreements that you may have received thereunder.


7. During the Employment Term, your grants of equity awards continue to be
subject to the Company’s share ownership requirements.  Although you are not
required to purchase shares of LNC stock, you must retain and hold a percentage
of these shares for the specified period of time. You will also continue to be
subject to all open window periods, the Company’s insider trading policies, and
all Company policies applicable to employees.


8. In consideration for your agreement to release claims against the Company,
comply with the Non-Disclosure, Non-Competition and Non-Solicitation Provisions
(as set forth in Paragraphs 14, 15, and 16 of this Phased Retirement Agreement)
and your other obligations as set forth in this Phased Retirement Agreement, you
will be eligible to receive benefits and payments referenced in Paragraph 3 of
this Phased Retirement Agreement.  If you become re-employed by the Company as a
regular (other than temporary) employee or if you violate the Non-Disclosure
Provision, the Non-Competition Provision, or the Non-Solicitation Provision set
forth in this Phased Retirement Agreement, any remaining post-employment
payments and benefits under this Phased Retirement Agreement will immediately
and permanently cease without further recourse by you. You agree and acknowledge
that the consideration set forth in this Phased Retirement Agreement is adequate
consideration to support your release of claims, agreement to the
Non-Disclosure, Non-Competition and Non-Solicitation Provisions, and other
obligations.  You further agree and acknowledge that you are not otherwise
entitled to all of the consideration set forth in this Phased Retirement
Agreement but for your acceptance of the terms and conditions of this Phased
Retirement Agreement.  All amounts payable to you under this Phased Retirement
Agreement are subject to applicable tax withholdings.  In addition, you are
solely responsible for all taxes that may result from your receipt of the
amounts payable and benefits to be provided to you, and the Company neither
makes nor has made any representation, warranty or guarantee of any federal,
state or local tax consequences to you of your receipt of any payment or benefit
hereunder, including, but not limited to, under section 409A of the Internal
Revenue Code of 1986, as amended.


9. “Cause” shall mean, as determined by the Company in its sole discretion, (a)
the conviction of a felony, or other fraudulent or willful misconduct by you
that is materially and demonstrably injurious to the business or reputation of
the Company, (b) the willful and continued failure by you to substantially
perform your duties with the Company (other than such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the General Counsel of the
Company that specifically identifies the manner in which the Company believes
that you have not
 
 
 
 

--------------------------------------------------------------------------------

 
 
substantially performed your duties, or (c) your violation of the Non-Disclosure
Provision, the Non-Competition Provision, or the Non-Solicitation Provision set
forth in this Agreement. Any decision by you or the Company to place you in
inactive employment status will not constitute “Cause” as defined in this
Paragraph.


10. If you voluntarily terminate your employment or your employment is
terminated for Cause prior to the Retirement Date, your employment shall cease
and you shall not be entitled to the payments or other benefits provided in this
Agreement, except that you shall receive at least twelve (12) weeks of pay based
on your annual base salary at your Retirement Date, less taxes and withholdings,
paid bi-weekly commencing on a date no sooner than six (6) months and one (1)
day after your Retirement Date, but no later than seven (7) months after your
Retirement Date, in consideration for your execution of the Waiver attached as
Exhibit B to this Agreement.  You agree and acknowledge that the consideration
set forth in this Agreement and in the Waiver attached as Exhibit B to this
Agreement is good and valuable consideration sufficient to support your release
of claims and other obligations.


11. You agree that you will not, directly or indirectly, disclose the terms of
this Agreement to anyone other than your spouse, outplacement consultant,
attorney, accountant or tax advisor, except to the extent disclosure is required
for accounting or tax reporting purposes, or as otherwise required or allowed by
law, at any time prior to disclosure by the Company in any of its required
regulatory filings.


12. Due to the knowledge and information you possess and gained as a result of
your employment with the Company, during the Employment Term and after the
Retirement Date, you hereby agree to make yourself available, at reasonable
times, to cooperate, consult, testify, etc. with respect to current and future
legal actions, including but not limited to litigation, arbitrations, mediation,
administrative and/or regulatory proceedings in which the Company is a
party.  The Company will pay you for the reasonable value of your time and
reasonable expenses incurred with respect to any action in which you are not a
plaintiff, claimant or counterclaimant, with the express understanding that any
such payment is not made for or as an inducement to the substance of your
testimony.  Any time you spend during the Consulting Term will be compensated
solely via the payments called for under the Consulting Agreement attached as
Exhibit A to this Agreement.  The Company’s only expectation with regard to any
testimony is that you testify truthfully.  The parties agree that the reasonable
value of your time will be based on an hourly rate derived from your last base
salary at the Company.


13. You agree that neither you nor any entity directly or indirectly controlled
by you will directly or indirectly participate in a proscribed activity.  A
“proscribed activity” through a date which is two (2) years after your
Retirement Date shall mean either (a) soliciting others to invest in the common
stock of LNC for the purpose of effecting an acquisition of control of LNC or
him/her directly investing in more than one percent (1%) of the common stock of
LNC, or (b) using confidential information or trade secrets (as described in
Paragraph 14) to assist any person, entity or group of persons which intends to
or does attempt to effect an acquisition of control of LNC.  The term “control”
shall be defined for purposes of this paragraph to have the meaning of control
contained in Ind. Code Ann. §27-1-23-1(e) [Burns Supplement]. You agree and
acknowledge that the injury that would be suffered by the Company as a result of
breach of this provision would be irreparable and that an award of monetary
damages to the Company for such breach would be an inadequate
remedy.  Consequently, the Company shall have the right in addition to any other
rights it may have, to obtain injunctive relief from any court of competent
jurisdiction to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this paragraph and the Company shall not
be obligated to post bond or security in seeking such relief. Without limiting
the Company’s rights under this paragraph or any other remedies of the Company,
if you breach any provisions of this paragraph and the Company obtains a
permanent injunction or final judgment that you have violated this paragraph,
the Company shall have the additional right to recover from you all reasonable
attorneys’ fees and costs.


14. As a result of your position and your service on the SMC, your positions of
President of Lincoln Financial Network, Director and Chief Executive Officer for
Lincoln Financial Advisors Corporation and Chairman and Chief Executive Officer
of Lincoln Financial Securities Corporation, and your other positions with the
Company, you have been and will continue to be instrumental in developing the
strategic direction of the Company’s business and have participated in the
development of the Company’s
 
 
 
 

--------------------------------------------------------------------------------

 
 
overall strategic direction.  Your job duties have included developing and
implementing key strategies, managing several organizations through which you
have gained an understanding of the business strategies, programs and products
provided by the Company, and identifying and developing key personnel for the
Company (“Job Duties”).  In connection with the performance of your Job Duties,
you also have developed, obtained or learned specific confidential information
and trade secrets which are the property of the Company.  You hereby covenant
and agree to use your best efforts and utmost diligence to guard and protect
such confidential information and trade secrets and to not use or disclose, or
permit to be used or disclosed to any third party by any method whatsoever any
such confidential information or trade secrets.  Confidential information or
trade secrets shall include, but not be limited to, any and all records, notes,
memoranda, data, ideas, processes, methods, devices, programs, computer
software, writings, research, personnel information of whatever nature, in the
possession or control of the Company which has not or have not been published or
disclosed to the general public or which give the Company an opportunity to
obtain an advantage over competitors who do not have access to such
information.  You agree and acknowledge that the Company has exercised
reasonable efforts to secure its confidential information and trade secrets,
including, but not limited to, restricting access to them to those the Company
employees who need to access such information in the performance of their duties
for the Company, enacting and enforcing policies regarding the authorized uses
for them, and not disclosing them to third-parties.  You further agree and
acknowledge that the Company’s trade secrets and confidential information are of
value to the Company and were created and maintained at significant expense to
the Company.  You agree and acknowledge that the injury that would be suffered
by the Company as a result of breach of this provision would be irreparable and
that an award of monetary damages to the Company for such breach would be an
inadequate remedy.  Consequently, the Company shall have the right in addition
to any other rights it may have, to obtain injunctive relief from any court of
competent jurisdiction to restrain any breach or threatened breach or otherwise
to specifically enforce any provision of this paragraph and the Company shall
not be obligated to post bond or security in seeking such relief. Without
limiting the Company’s rights under this paragraph or any other remedies of the
Company, if you breach any provisions of this paragraph and the Company obtains
a permanent injunction or final judgment that you have violated this paragraph,
the Company shall have the additional right to recover from you all reasonable
attorneys’ fees and costs. (This paragraph is collectively the “Non-Disclosure
Provision”.)


15. During your Employment Term and for a twenty-four (24) week period (168
days) following your Retirement Date, you will not act as a director, officer,
employee, agent, consultant or advisor to, nor directly or indirectly become
associated with any person, firm, company or corporation whose principal
activity is competitive with the Company’s business (hereinafter, the
“Competitive Activity Restriction”).  You specifically acknowledge that the
geographic region to which this restriction applies is national in scope because
that is the region in which the Company competes.  This restriction does not
prohibit you from buying, selling or otherwise trading in the securities of any
corporation that is listed on any recognized securities exchange, and you may
engage in any other business activities not competitive with the Company’s
business.  The Company will not object to your service on the boards of other
companies as a director so long as there is no conflict with the terms of this
paragraph.  You agree that you will immediately notify the Company in writing
prior to commencing any activity that violates the Competitive Activity
Restriction.  You may request a waiver by the Chief Executive Officer of the
Company (“CEO”) of the applicability of this provision to specific activities in
which you contemplate engaging, in which case such waiver request will be
considered by the CEO in good faith, taking into consideration all of the facts
and circumstances.  In the event you violate this Competitive Activity
Restriction or fail to pre-notify the Company in writing of any such violation,
all future payments and benefits payable under this Agreement shall immediately
cease and be forfeited by you.  Additionally, you will be required to tender
back to the Company a pro-rata portion of any payments already received pursuant
to this Agreement, such pro-rata repayment amount to be calculated using a
fraction consisting of the number of days remaining in the non-competition
period including and following the first date upon which you violate the
Competitive Activity Restriction as the numerator and the number 168 as the
denominator. You agree and acknowledge that the injury that would be suffered by
the Company as a result of breach of this provision would be irreparable and
that an award of monetary damages to the Company for such breach would be an
inadequate remedy.  Consequently, the Company shall have the right in addition
to any other rights it may have, to obtain injunctive relief from any court of
competent jurisdiction to restrain any breach or threatened breach or otherwise
to specifically enforce any provision
 
 
 
 

--------------------------------------------------------------------------------

 
 
of this paragraph and the Company shall not be obligated to post bond or
security in seeking such relief. Without limiting the Company’s rights under
this paragraph or any other remedies of the Company, if you breach any
provisions of this paragraph and the Company obtains a permanent injunction or
final judgment that you have violated this paragraph, the Company shall have the
additional right to recover from you all reasonable attorneys’ fees and costs.
(This paragraph is collectively the “Non-Competition Provision”.)


16. During your Employment Term and for a two (2) year period (730 days)
following the Retirement Date, you agree that you will not:  (a) directly or
indirectly solicit or endeavor to solicit and/or hire from the Company any
person who is currently employed by the Company; (b) directly or indirectly
solicit or endeavor to solicit any person, business, or entity that is a
customer of the Company; or (c) directly or indirectly solicit or endeavor to
solicit any person, business, or entity that is an agent, broker, independent
contractor, or financial advisor employed by, contractually affiliated with, or
registered with the Company, to terminate their relationship with the
Company.  You agree and acknowledge that you have knowledge of the Company’s
employees, agents, brokers, contractors, and financial planners as a result of
the performance of your duties on behalf of the Company as a member of the SMC,
and that the scope of the employee/contractor/agent/broker/planner
non-solicitation provision is reasonable to protect the Company’s legitimate
business interests.  You agree and acknowledge that you have knowledge of the
Company’s customers as a result of the performance of your Job Duties on behalf
of the Company as a member of the SMC, and that the scope of the customer
non-solicit provision is reasonable to protect the Company’s legitimate business
interests.  You further acknowledge that the Company would be placed at an
unfair competitive disadvantage if you were to violate the terms of this
Paragraph.  In the event you violate this restriction, all future payments and
benefits payable under Paragraphs 3 and 8 of this Agreement shall immediately
cease and be forfeited by you and you will be required to repay to the Company
all but twelve (12) weeks of pay based on your annual base salary at your
Retirement Date received pursuant to this Agreement. You agree and acknowledge
that the injury that would be suffered by the Company as a result of breach of
this provision would be irreparable and that an award of monetary damages to the
Company for such breach would be an inadequate remedy.  Consequently, the
Company shall have the right in addition to any other rights it may have, to
obtain injunctive relief from any court of competent jurisdiction to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this paragraph and the Company shall not be obligated to post bond
or security in seeking such relief. Without limiting the Company’s rights under
this paragraph or any other remedies of the Company, if you breach any
provisions of this paragraph and the Company obtains a permanent injunction or
final judgment that you have violated this paragraph, the Company shall have the
additional right to recover from you all reasonable attorneys’ fees and costs.
(This paragraph is collectively the “Non-Solicitation Provision”.)


17. Regardless of whether you sign this Agreement, and as a condition of
receiving the payments set forth in this Agreement, within fourteen (14) days
after your Retirement Date, you must return to the Company, retaining no copies,
all the Company property, whether in physical or electronic form, including, but
not limited to, documents and data (hard copy or electronic), forms (hard copy
or electronic), correspondence (hard copy or electronic), access cards, computer
programs (hard copy or electronic), memos (hard copy or electronic), disks,
computers, and external storage devices, retaining no documents or data except
for those related to your compensation information.  To the extent that you have
the Company’s information on personal electronic devices upon your Retirement
Date, you must search, identify, and permanently delete all such Company
information. You agree and acknowledge that the injury that would be suffered by
the Company as a result of breach of this provision would be irreparable and
that an award of monetary damages to the Company for such breach would be an
inadequate remedy.  Consequently, the Company shall have the right in addition
to any other rights it may have, to obtain injunctive relief from any court of
competent jurisdiction to restrain any breach or threatened breach or otherwise
to specifically enforce any provision of this paragraph and the Company shall
not be obligated to post bond or security in seeking such relief. Without
limiting the Company’s rights under this paragraph or any other remedies of the
Company, if you breach any provisions of this paragraph and the Company obtains
an injunction or final judgment that you have violated this paragraph, the
Company shall have the additional right to recover from you all reasonable
attorneys’ fees and costs.
 
18. If you materially breach or violate any provision in this Agreement, the
Company shall have the
 
 
 
 

--------------------------------------------------------------------------------

 
 
right to cease any further payments or benefits called for under this Agreement;
provided, however, that this Agreement shall otherwise remain in full force and
effect and the consideration supporting this Agreement shall be deemed adequate
as long as you will have received at least twelve (12) weeks of base salary
pursuant to this Agreement.


19. You agree and acknowledge that the injury that would be suffered by the
Company as a result of breach of the provisions of Paragraphs 13, 14, 15, 16,
and 17 would be irreparable and that an award of monetary damages to the Company
for such breach would be an inadequate remedy.  Consequently, the Company shall
have the right in addition to any other rights it may have, to obtain injunctive
relief from any court of competent jurisdiction to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement and the Company shall not be obligated to post bond or the security in
seeking such relief. Without limiting the Company’s rights under this paragraph
or any other remedies of the Company, if you breach any provisions of Paragraphs
13, 14, 15, 16, and 17  and the Company obtains a permanent injunction or final
judgment that you have violated Paragraphs 13, 14, 15, 16, or 17 the Company
shall have the additional right to recover from you all reasonable attorneys’
fees and costs.


20. If you re-apply for employment with the Company after your Retirement Date,
the Company, in its sole and exclusive discretion, may either accept or refuse
the application without incurring any liability of any type whatsoever, based on
this Agreement.  You agree that any refusal or failure by the Company to employ
or re-employ you shall not be unlawful retaliation or discrimination against
you.  In the event you are re-employed by the Company, any remaining unpaid pay
continuation benefits will immediately cease and be forfeited.


21. With respect to any acts taken by you in the course of your employment with
the Company, you will be indemnified to the maximum extent allowable by the
Bylaws of LNC and by any applicable statutory provisions.  Such indemnification
shall continue following the date of termination of your employment with LNC
solely with respect to acts by you in the course of your duties as an employee
of LNC occurring after the date of commencement but prior to the date of
termination of your employment with LNC.


22. You acknowledge and agree to the following:


§  
You understand completely your right to review all aspects of this Phased
Retirement Agreement and exhibits with an attorney of your choice at your own
expense, and have had the opportunity to consult with an attorney of your choice
at your own expense;



§  
You acknowledge that in signing this document and any documents contained in the
exhibits you are not relying on any representations or statements made by any
employee of the Company;



§  
The payment of any consideration and/or monies is not an admission of liability
on the part of the Company, but to the contrary represents a negotiated
compromise and agreement.  This Phased Retirement Agreement and its exhibits
shall not in any way be interpreted to render you a “prevailing party” for any
purpose, including but not limited to, an award of attorney’s fees under any
statute or otherwise;



§  
You have carefully read and fully understand all the provisions of this Phased
Retirement Agreement and all exhibits and that you are freely, knowingly, and
voluntarily entering into this Phased Retirement Agreement and its exhibits; and



§  
This Phased Retirement Agreement and its exhibits are written in a manner that
is clear and understandable to you.



23. This Phased Retirement Agreement is binding on the parties and on their
heirs, administrators, representatives, executors, successors, and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
24. In response to any requests for references on your behalf, the Company will
have no obligation to and will not provide any information beyond confirming the
dates of employment and last position held, unless by mutual agreement of the
parties. The parties agree not to publicly disparage each other to any third
parties, whether verbally or in writing.


25. This Phased Retirement Agreement is made and entered into in the
Commonwealth of Pennsylvania and shall in all respects be interpreted, enforced
and governed under the internal laws (and not the conflicts of laws rules) of
said Commonwealth.  If any provision of this Agreement or the application of
this Agreement is construed to be overbroad, illegal or contrary to public
policy, then the court shall have the authority to narrow or amend the provision
as necessary to make it enforceable and the provision shall then be enforceable
in its narrowed or amended form.  Moreover, should any provision of this
Agreement be declared or determined to be null, void, inoperative, illegal or
invalid for any reason, the validity of the remaining parts, terms or provisions
shall not be affected, and they shall retain their full force and effect.  The
null, void, inoperative, illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement, except that if the release contained
herein is determined to be unenforceable, void or invalid, the Company shall
have no further obligations to you hereunder.  As used in this Agreement, the
singular or plural number shall be deemed to include the other whenever the
context so indicates or requires.  The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.


26. This Agreement sets forth the entire agreement between the parties, and
fully supersedes any and all prior negotiations, agreements or understandings
between the parties pertaining to the subject matter of this Agreement.  This
Agreement may not be modified or amended by the parties except by a written
agreement evidencing a clear intent by both parties to modify and/or amend this
Agreement signed by both of the parties hereto.






BALANCE OF THIS PAGE LEFT BLANK INTENTIONALLY

 
 

--------------------------------------------------------------------------------

 

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
PLEASE READ CAREFULLY. YOU ARE GIVING UP LEGAL CLAIMS THAT YOU MIGHT HAVE
AGAINST YOUR EMPLOYER BY SIGNING THIS AGREEMENT.


IF YOU VOLUNTARILY ENTER INTO THIS AGREEMENT AND INTEND TO BE LEGALLY BOUND BY
IT, PLEASE SIGN IN THE SPACE INDICATED BELOW.






 
Dated: October 26, 2012

 
 
/s/ Robert W. Dineen

 
Robert W. Dineen













 
ACCEPTANCE OF THE COMPANY



The undersigned accepts the foregoing Agreement on behalf of the Company,
intending to legally bind the Company.




 
Dated: October 31, 2012

 
 
/s/ Lisa M. Buckingham

                Authorized to execute this Agreement
                on behalf of Lincoln National Corporation




                Witness: /s/ Robert J. Bohner, Sr.





